 
Exhibit 10.45



AMENDMENT NUMBER ONE TO
MASTER AGREEMENT FOR SUBCONTRACTED SERVICES
IBM AS PRIME CONTRACTOR
# 4902A20003




International Business Machines Corporation (“IBM”) and Chordiant Software, Inc.
(“Chordiant”) hereby agree to amend the Master Agreement for Subcontracted
Services IBM as Prime Contractor # 4902A20003 between the Parties dated June 14,
2002 (called the “Subcontractor Agreement”), as described below in this
amendment agreement (“this Amendment” or “Amendment One”). This Amendment shall
be effective June 13, 2005.


Section 11. Term and Termination. 


The first paragraph of Section 11. Term and Termination is deleted in its
entirety and replaced with the following:


This Subcontractor Agreement shall remain in effect until June 13, 2008, unless
earlier terminated pursuant to the provisions herein. This Subcontractor
Agreement may be extended upon conclusion of the term by agreement of the
Parties.




To the extent that there is a conflict between the terms of the Subcontractor
Agreement and this Amendment, as relates to this Amendment, the terms of this
Amendment shall govern. All other terms and conditions of the Subcontractor
Agreement shall remain in full force and effect. Once signed, the Parties agree
that any reproduction of this Amendment made by reliable means (i.e., photocopy
or facsimile) shall be considered an original.
 
IN WITNESS WHEREOF, the Parties, acting through their authorized
representatives, have caused this Amendment One to be duly executed and
effective as indicated above.


International Business Machines Corporation  Chordiant Software, Inc.






By: ___/s/ Danielle Wexler____________                 By: ___ /s/ Robert Mullen
________
 
Name:  Danielle Wexler                              Name: Robert Mullen
 
Title:  Global Services Procurement Alliances                   Title:
President, WW Field Operations
 
Date: May 31, 2005                                    Date:  May 27, 2005



